DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815).
Regarding claim 1, Kim teaches a protective sheet for a mobile device (Paragraph [0001]). The protective sheet includes a flat portion and curved regions at the exterior of the flat region (“including a flat region and a curved region, the curved region being disposed at least part of an edge of the flat region and having a specified curvature”) (Figure 1). The protective sheet includes a transparent sheet (#10) (“first protective layer having a specified transparency”) connected to a polymer substrate (#20) (“second protective layer disposed below the first protective layer”) by a lamination layer (#11) (“a bonding layer configured to bond the first protective layer and the second protective layer”) (Paragraph [0022]; Fig. 1). An adhesive layer (#21) is then provided on the other side of the polymer substrate layer (“an adhesive layer disposed below the second protective layer”) (Paragraph [0027]; Fig. 1). As illustrated in figure 1, the polymer substrate (#20) is attached to a curved portable device (“CD”)  (“the second protective layer is configured to adhere to a surface of a display of the electronic device by the adhesive layer”) (Paragraph [0018]). As illustrated in figure 1, the first and the second protective layers are separated from the display device.
Kim is silent with respect to the second protective layer being thicker than the first protective layer. However, Kim teaches both the transparent sheet and the polymer substrate being formed from PET (Paragraphs [0023] and [0027]).
Yang teaches an organic light emitting device which has a flat and a curved section (Paragraph [0001]; Fig. 1). The light emitting device may include an organic light emitting display panel (#130) and shape support layer designed to support the light emitting display panel (#170) (Paragraph [0029]-[0030]; Fig. 1). The organic light emitting display panel may be formed from PET (Paragraph [0054]). The shape support layer may be formed from, a plastic film, such as PET, and may be formed to be thicker than the organic light emitting display panel (Paragraph [0064]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polymer substrate of Kim as the shape supporting layer in order to provide support to the protective films by having a thickness greater than the transparent sheets, which the examiner considers as equivalent to the organic light emitting panels due to both being made from PET, as taught by Yang. 
Additionally, with respect to the limitations regarding the first protective layer having a “specified transparency,” the curved region having a “specified curvature,” and the “specified thickness,” one of ordinary skill in the art that any transparency, curvature or thickness would meet these limitations due to the claim not assigning values to these limitations.
Regarding claim 3, Kim teaches the protective films as discussed above with respect to claim 1. Kim further teaches the transparent sheet is formed from a glass or a plastic material (“a high hardness support layer having a specified hardness”) (Paragraph [0023]). A hardened layer (#30) may be disposed on the edges of the protective film and appears to be on top of the transparent sheet in figure 1 (“a hard coating layer disposed above or below the high hardness support layer”) (Paragraph [0030]). Additionally, an anti-fingerprint coating layer may be disposed on the transparent sheets (“an anti-fingerprint layer disposed above or below the hard coating layer”) (Paragraph [0024]).

Claims 2 and 5-9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) as applied to claim 1 above, and further in view of Vanderstappen et al. (US 7,323,239).
Regarding claim 2, Kim teaches the protective films as discussed above with respect to claim 1.
Kim is silent with respect to the protective film having a tensile modulus in the range of 300 to 1500 MPa. Kim further teaches that the polymer substrate may be formed from polyolefin or polyethylene materials (Paragraph [0027]).
Vanderstappen teaches protective films which may be used in various fields including glass or other transparent materials, electrical goods and displays (Col. 1, Lines 7-11). The films are provided with adequate strength, stiffness and puncture resistance (Col, 2, Lines 47-60). The films are formed from a backing layer and an adhesive layer wherein the backing layer is a polyolefin layer (Col. 3, Lines 15-23). The film preferably has a modulus of greater than 120 MPa (Col. 3, Lines 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the protective films of Kim such that the polymer substrate is formed from the polyolefin backing layer of Vanderstappen which has a modulus of greater than 120 MPa and provides adequate strength, stiffness and puncture resistance. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
Regarding claims 5 and 7, Kim teaches the protective films as discussed above with respect to claim 1. As discussed above, Kim in view of Yang teaches the polymer substrate being thicker than the transparent sheet in order to provide support. 
Kim is silent with respect to the thickness of the transparent sheet being in the range from 25 to 75 microns and the thickness of the polymer substrate being in the range of 25 to 125 microns. Kim further teaches that the polymer substrate may be formed from polyolefin or polyethylene materials (Paragraph [0027]).
Vanderstappen teaches protective films which may be used in various fields including glass or other transparent materials, electrical goods and displays (Col. 1, Lines 7-11). The films are provided with adequate strength, stiffness and puncture resistance (Col, 2, Lines 47-60). The films are formed from a backing layer and an adhesive layer wherein the backing layer is a polyolefin layer (Col. 3, Lines 15-23). The backing layer formed from the polyolefin composition preferably has a thickness of 10 to 50 microns (Col. 4, Lines 66-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the protective films of Kim such that the polymer substrate is formed from the polyolefin backing layer of Vanderstappen which has a thickness in the range of 10 to 50 microns and provides adequate strength, stiffness and puncture resistance. Furthermore, one of ordinary skill in the art would appreciate that due to the transparent sheet layer having a thickness less than the polymer substrate, the range for the thickness of the transparent sheet would resultantly less than 50 microns in order to maintain having a thickness less than the polymer substrate and both ranges overlap with the instantly claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 6 and 8, Kim teaches the protective films as discussed above with respect to claims 5 and 7. Kim teaches the transparent layer as being formed from PET and as discussed above, the polymer substrate is formed from the polyolefin materials taught by Vanderstappen.
Regarding claim 9, Kim teaches the protective films as discussed above with respect to claim 1 above. 
Vanderstappen teaches the polyolefin backing layers used in protective films as discussed above which provides adequate strength, stiffness and puncture resistance. Vanderstappen further teaches the elongations at break of the films in the examples to be between 300% and 450% (See Tables 2 and 5). 
Therefore, it additionally would have been obvious to one of ordinary skill in the art that the formation of the polyolefin backing layer as the polymer substrate would additionally result in an elongation of between 300% and 450%, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) as applied to claim 1 above, and further in view of Oh et al. (US 2014/0030496).
Regarding claim 10, Kim teaches the protective covers as discussed above with respect to claim 1.
Kim is silent with respect to the lamination layer having a thickness in a range of 5 to 30 microns. 
Oh teaches a window structure for protecting a display panel (Pg. 1, Paragraph [0007]). The window structure includes first, second and third transparent films with adhesive layers in between (Pg. 3, Paragraph [0054]; Fig. 1). The adhesive layers bond the transparent films together and may have thicknesses in the range of 5 microns (Pg. 3, Paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the lamination layer of Kim which is used to combine the transparent sheets and the polymer substrates such that the layer has a thickness of 5 microns similar to the adhesive layers of Oh who additionally teach protective films and adhesive layers bonding multiple transparent layers. 

Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) as applied to claim 1 above, and further in view of Kitade et al. (JP 2014-109712). 
Regarding claim 4, Kim teaches the protective films as discussed above with respect to claim 1. Kim further teaches the transparent sheet may be treated with an anti-fingerprint coating or a high hardness coating (Paragraph [0024]). 
Kitade teaches a hard coat film for use as a protective film for various displays including smartphones (Paragraph [0001]). The hard coating layer is applied to a base film material (Paragraph [0008]). The hard coating layer is used to prevent scratches on the protective films (Paragraph [0009]). The hard coating film further includes a fluorocarbon chain in order to provide fingerprint adhesion resistance (Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the transparent sheets of Kim such that they further include a hard coating layer with a fluorocarbon chain in order to prevent scratches and provide fingerprint adhesion resistance as taught by Kitade. 
Regarding claim 11, Kim teaches the protective films as discussed above with respect to claim 1.
Kim is silent with respect to the adhesive layer having a thickness in the range of 25 to 50 microns.
Kitade teaches a hard coat film for use as a protective film for various displays including smartphones (Paragraph [0001]). The hard coating film is applied by means of an adhesive layer (Paragraph [0055]). The adhesive layer is formed with a thickness of 5 to 50 microns (Paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the adhesive layer of Kim such that the thickness of the adhesive layer is from 5 to 50 microns similar to that of Kitade who additionally teaches the protection of electronic devices.
Regarding claim 12, Kim teaches the protective films as discussed above with respect to claim 11.
Kim is silent with respect to the adhesive force of the adhesive layer being from 100 gf/in to 500 gf/in. Kim further teaches the adhesive layer may be formed from an acrylic resin, a silicone resin, an epoxy resin, or a urethane resin 9Paragraph [0027]). 
Kitade teaches the hard coating films used in protective films as discussed above with respect to claim 11. The adhesive layer in the protective films are preferably formed from an acrylic pressure sensitive adhesive (Paragraph [0057]). Additionally, many parameters may be adjusted in order to secure a suitable adhesive force or strength including selecting an alkyl (meth)acrylate compound having a certain number of carbon atoms (Paragraph [0059]), setting the content of the (met)acrylate  to an appropriate range (Paragraph [0060]) and having an appropriate value for the molecular weight of the acrylic polymers in the adhesive (Paragraph [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the adhesive layer of Kim from the materials of the adhesive layer of Kitade who additionally teaches the protection of electronic devices. Additionally, it would have been obvious to optimize the adhesive force or strength of the adhesive layer by selecting an alkyl (meth)acrylate compound having a certain number of carbon atoms (Paragraph [0059]), setting the content of the (met)acrylate  to an appropriate range (Paragraph [0060]) and having an appropriate value for the molecular weight of the acrylic polymers in the adhesive (Paragraph [0067]) as taught by Kitade. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to optimize the various materials used for forming the adhesive layer as taught by Kitade, which is used for protecting electronic devices similar to that of Kim and applicant’s invention, in order to achieve an adhesive force of 100 gf/in to 500 gf/in, as required by claim 12. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) as applied to claim 1 above, and further in view of Chipping (US 7,957,524).
Regarding claim 13, Kim teaches the protective films as discussed above with respect to claim 1. 
Kim is silent with respect to the films having a cut-away portion disposed in the curved corner region of the protective films.
Chipping teaches a protective cover for electronic devices (Abstract). The cover includes cutouts and discontinuities at the surfaces of the cover in order to cover the electronic devices without bunching or creating air pockets (Abstract).
Therefore, It would have been obvious to one of ordinary skill in the art before the filing of the invention to form the protective films of Kim with cutouts as the surface in order to properly cover the electronic devices to be protected without bunching or creating air pockets as taught by Chipping. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) as applied to claim 1 above, and further in view of Lee et al (KR 2014-0080188).
Regarding claim 16, Kim teaches the protective films as discussed above with respect to claim 1. 
Kim is silent with respect to a first release paper being disposed above the protective films and a second release paper being disposed below the protective films wherein the first release paper is thicker than the second release paper. 
Lee teaches a protective film used for protecting displays (Paragraph [0004]). The films are provided with release papers on the top and the bottom of the films in order to protect them from external scratches or impacts (Paragraphs [0034] and [0038]). The release papers have thicknesses in the range of 10 to 100 microns (Paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the protective films of Kim with an upper and a lower release films with thicknesses from 10 to 100 microns in order to protect the films from external scratches or impacts as taught by Lee. Furthermore, one of ordinary skill in the art would appreciate that the upper release layer may have a thickness greater than the second release layer as in the case when the upper release layer has a thickness of 40 microns and the lower release layer has a thickness of 20 microns. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) and of Lee et al (KR 2014-0080188) as applied to claim 16 above, and in further view of Bilodeau et al. (US 2015/0125658). 
Regarding claim 17, Kim teaches the protective films as discussed above with respect to claim 16.
Kim is silent with respect to a release coating layer being disposed on the upper and lower release films providing slippage. 
Bilodeau teaches release papers (Pg. 1, Paragraph [0009]). The release papers are formed with a coating including a release agent such as silicone in order to form the release paper in order for the papers to be removed easily (Pg. 5, Paragraph [0062]-[0063]). Bilodeau further teaches the release papers preferably have improved dimensional stability including a low thermal shrinkage when used in environments with humidity (Pg. 4, Paragraph [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the upper and lower release films with a coating having a release agent in order to allow for the papers to be removed easily as taught by Bilodeau. Furthermore, one of ordinary skill in the art would appreciate that the release films with the coatings as discussed above have improved dimensional stability including having a low shrinkage in environments containing humidity and when applied to the protective films as discussed above with respect to claim 1 would contribute to the dimensional stability of the protective films as taught by Bilodeau. Furthermore, the coatings of Bilodeau are taught to be formed with a coating having a release agent which one of ordinary skill would appreciate as providing slippage to the release papers which, when applied to the curved protective films as discussed above with respect to claim 1, would provide a reduction of lateral friction to suppress curling in the curved regions when the protective films undergo thermal expansion or thermal contraction, as required by the claim. MPEP 2112.01 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
On pages 6-8, applicant argues that the combination teaching the limitations of claim 1 is improper and identifies figure 1 of Yang failing to teach the new limitation of the first and second protective layers in the figure as not being separate from the display such that they are a part of the display. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
The examiner notes, however, that these features are already taught by the primary reference of Kim as illustrated in figure 1 of Kim provided below.

As shown in the figure, the first protective layer, identified as #10, and the second protective layer, identified as #20, are provided over a display device, identified as CD (Paragraph [0017]). As such, the primary reference of Kim teaches the amendments to claim 1 regarding “the second protective layer is configured to adhere to a front surface of a cover window included in a display of the electronic device by the adhesive layer, the first and second protective layer are separate from the display.” The reference of Yang is provided such that Kim is silent with respect to the thickness of the second protective layer being greater than the thickness of the first protective layer to which Yang teaches a shape supporting layer underneath the remaining layers in order to provide support to these layers. Therefore, one of ordinary skill in the art would have found it obvious to form the second protective layer of Kim with a greater thickness than the first protective layer in order to provide support to the first protective layer. Ultimately, the examiner contends that the amendments to claim 1 are already taught by the primary reference of Kim and the rejection of Kim in view of Yang teaches each of the limitations of instant claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783